Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
1.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
2.	Applicant’s arguments see pages 5-8, filed on 11/03/21, with respect to the rejection(s) of claim(s) under 102(a)(1) and 103 have been fully considered but are not persuasive.	
3.          With respect to applicant’s remarks regarding rejected claim 1 on page 5-6, the examiner respectfully disagrees.  Applicants argue “In Loi, however, the alleged waveguide is simply a transparent region 7 that may comprise materials transparent to the wavelength of the light emitted by the source. In the simplest case, the transparent region 7 only comprises air … Thus, the transparent region is not a waveguide”.  The Examiner would like to point out that any device/element/material (such as a duct, coaxial cable, glass, fiber, air, region …) designed to confine, direct, conduct, transmit … the propagation of electromagnetic waves (such as light beam, laser, radiation, wavelength …) is not different from a waveguide.  Therefore, the above argument is not acceptable.  
          Further the limitation in Applicant’s argument on page 6, lines 3-5 must be added into the claims in order to be considered.
 4.	Applicants argue “The transparent region 7 is however arranged under the protective layer 3A”, the examiner respectfully disagrees.  The following Loi’s Figure 1 disclosed two dielectric layer, 3A, 3B.  If the viewing direction is A-A1 the optical element 8 and the the optical element 8 and the transparent materials 7A, 7B are arranged above layer 3B.  If the viewing direction is the direction B-B1, the optical element 8 and the transparent materials 7A, 7B, are arranged above layer 3A, but the optical element 8 and the transparent materials 7A, 7B are arranged under layer 3B.  In the other words, Loi has disclosed the limitation “a waveguide is arranged in or above the dielectric”.

[AltContent: arrow][AltContent: textbox (C)][AltContent: arrow][AltContent: arrow]
[AltContent: textbox (A1)][AltContent: textbox (A)][AltContent: textbox (B1)][AltContent: textbox (B)]
    PNG
    media_image1.png
    228
    503
    media_image1.png
    Greyscale


5.          With respect to applicant’s remarks regarding rejected claim 1 on pages 6-7, the examiner respectfully disagrees.  Applicants argue “Loi does not disclose that the transparent region 7 (the alleged waveguide) traverses the sample chamber 4 (the alleged through-substrate via). The transparent region 7 is rather interrupted by the sample chamber 4”, the examiner respectfully disagrees.  The above Loi’s figure 1 shows that light beam 12 from light source 5 transmits through detection cavity 4A via transparent materials 7A, 7B and transmitting region 
          Further, the limitation in Applicant’s argument on page 7, lines 1-14, must be added into the claims in order to be considered.
6.          With respect to applicant’s remarks regarding rejected claims 2, 3, 9, 10 on pages 7-8, depend ultimately from independent claim 1.  Claim 1 is NOT allowable.  Due to their dependence on a rejected base claim 1, these claims 2, 3, 9, 10 are not allowable.
	Grounds for the rejection of claims are provided below as necessitated by amendment.

Claim Rejections - 35 USC § 102
7.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



            Regarding Claim(s) 1, Loi teaches 
           a substrate, (figure 1, element 20),
           a photodetector, (figure 1, element 6),
           a dielectric on or above the substrate, (figure 1, elements 3A, 3B), 
          a source of electromagnetic radiation, (figure 1, element 5), and 
          a through-substrate via in the substrate, (figure 1, chamber 4 is not different from a through-substrate via),
          the through-substrate via; is exposed to an environment, (figure 1, chamber 4 is not different from a through-substrate via, and chamber 4 is exposed to an environment), 
          a waveguide is arranged in or above the dielectric, electromagnetic radiation from the source of electromagnetic radiation being coupled into a portion of the waveguide, (figure 1, optical element 8 or transparent material 7 which guides light beam 12 is not different from a waveguide, dielectric material 3A, 3B.  Please see the explanation in paragraphs 3-5 above),
          a further portion of the waveguide is arranged at the photodetector, and the waveguide traverses the through-substrate via at a location between the portion and the further portion, (figure 1, optical element 8 or transparent material 7 which guides light beam 12 from light source 5 to photodetector 6, is not different from a waveguide through-substrate via chamber 4.  Please see the explanation in paragraphs 3-5 above),



            Regarding Claim 5, Loi teaches the source of electromagnetic radiation is a [vertical-cavity surface-emitting] laser, ([0003]).

            Regarding Claim 6, Loi teaches the photodetector is integrated in the substrate, (figure 1, the photodetector 6 is integrated in the body 2 of substrate 20).

            Regarding Claim 7, Loi teaches an integrated circuit formed in the substrate, the integrated circuit being configured for an operation of the photodetector (figure 1, element 18; [0037, 0042, 0139]).

            Regarding Claim 8, Loi teaches a grating in the portion of the waveguide where the electromagnetic radiation is coupled into the waveguide, and a further grating in the further portion of the waveguide opposite the photodetector, ([0041, 0104]; figure 5, element 11).

            Regarding Claim 11, Loi teaches a further substrate, the substrate being arranged on the further substrate, and a duct in the further substrate prolonging the through-substrate via, (figure 1, chamber 4 is not different from a through-substrate via in the substrate 20, and chamber 4 is not different from a duct in the further substrate 20).



            Regarding Claim 15, Loi teaches the gas flow is modulated by a geometry of the through-substrate via and by an operation of the fan or pump, (abstract, [0010, 0011, 0044]).

Claim Rejections - 35 USC § 103
10.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.            

12.          Claim(s) 2, 3, 9, 10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Loi et al. (Pub. No. 2016/0077218) in view of Zhan et al. (U.S. Pub. No. 2016/0370282). Hereafter “Loi” and “Zhan”. 
            Regarding Claims 2, 3, Loi teaches all the limitations of claim 1 as stated above except for a plurality of individual waveguides arranged in parallel and laterally with respect to one 

            Regarding Claim 9, Loi teaches a further through-substrate via in the substrate, conduit connecting the through-substrate via and the further through-substrate, (figure 1, chamber 4 is not different from a through-substrate via in the substrate 20, detection cavity 4A is not different from conduit connecting the through-substrate via and the further through-substrate).
           Although Loi does not teach a plurality of individual waveguides forming the waveguide, the individual waveguides traversing the through-substrate via, the further through-substrate via, or both the through-substrate via and the further through-substrate via, Zhan teaches (Figures 1, 2, plurality of individual waveguides 18, traversing the hollow in substrate 12).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Loi by having plurality of individual waveguides in order to implement the detector with low loss due to principles of total internal reflection, (Zhan, [0013]).

.
Allowable Subject Matter
13.          Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
14.	The allowable Subject matter was indicated in office Action mailed on 08/03/21.

Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

		
December 7, 2021
/Tri T Ton/  		
Primary Examiner Art Unit 2877